DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	The amendment and remarks of 10 March 2021 are acknowledged and entered.
	The election/restriction requirement of 25 September 2020 remains in effect. 
	Claims 1-25 are canceled, claims 26-38 are pending, claims 37 and 38 are withdrawn, and claims 26-36 are being examined on the merits.

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/254,273, filed on 1 September 2011.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 26-33 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lucas et al. (USP 7,258,861 B2, published 21 August 2007, hereafter referred to as ‘861).
	The ‘861 patent teaches a cyclized peptide of sequence CGQRETPEGAEAKPWYC, where cyclization is achieved via disulfide bridge formation between the terminal cysteine residues (see e.g. Col.4, line 52 to Col.6, line 4; Col.5, lines 60-66, claims 20 and 21), as well as pharmaceutical compositions thereof (see e.g. Col.6 lines 5-41). The peptides are taught for the treatment of edema (see e.eg. Col.5 lines 43-53). The ‘861 patent defines a pharmaceutical composition for treating edema as “…any composition comprising a peptide ad defined above which prevents, ameliorates or cures oedema, in particular pulmonary oedema” (see e.g. Col.6 lines 5-10, emphasis added).
	The ‘861 patent does not explicitly discuss decreasing hyperpermeability due to damage to endothelial and epithelial layers, but this represents an inherent property of the peptide. Per MPEP 2112.02 I.:
 	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).


The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).

In this instance the old composition is known as part of the ‘861 patent as its application to prevent edema, and the “use” is directed to decreasing hyperpermeability due to damage to endothelial and epithelial layers. The use in ‘861 in its normal and usual operation performs the method as claimed. The decrease in hyperpermeability is a property of the peptide as claimed. The ‘861 patent discloses that non-cardiogenic edema (permeability edema) is generally caused by inflammation and ischemia/reperfusion in lungs, i.e. damage to the endothelial and epithelial tissues within the lung (see e.g. Col.5 lines 47-53). This combined with the ‘861 application already teaching the prevention of edema by administering a pharmaceutical composition of SEQ ID NO: 1 indicates to the skilled artisan that the method is accomplished by ‘861 inherently.
	The Examiner notes that the specification alleges unexpected results, but secondary considerations have no bearing on anticipatory rejections. See MPEP 2131.04.
	With respect to claim 27, the ‘861 art also teaches that pulmonary transplantation often results in edema, with a treatment needed for prevent the resulting pulmonary edema (see e.g. Col.1 lines 29-43). This indicates to the skilled artisan that a pulmonary transplant patient is already identified, i.e. they are identified prior to edema as a patient where pulmonary edema formation is likely.

	With respect to claim 29, this also represents an inherent property of the peptide as claimed. For evidence, see e.g. Hamacher et al. Crit. Care Med. 38:871-878, published March 2010 (see e.g. Abstract, Figure 4).
	With respect to claim 30, this also represents an inherent property of the peptide as claimed. For evidence, see e.g. Xiong et al. Vascular Pharm. 52:207-213, published 2010 (see e.g. Introduction, Figures 1-4).
	With respect to claims 31 and 32, inhibition of myosin light chain phosphorylation and activation of PKC is also an inherent property of the peptide. For evidence, see also the Xiong art, in particular the Abstract, section 3.3., and Figure 6.
	With respect to claim 33, increasing the expression of epithelial sodium channel is also inherent. For evidence, see e.g. Shabbir et al. Mol. Pharm. 84:899-910, published December 2013. 
	With respect to claim 35, the ‘861 patent discloses a carrier (see e.g. Col.6 lines 10-25).
Response to Arguments:
	The Applicants summarize the requirements for anticipation, including that each and every element must be disclosed in the prior art. 
	The Examiner does not dispute that a prior art reference in order to anticipate a claimed invention must disclose each and every claim limitation, either explicitly or inherently. In this instance the prior art discloses the same exact peptide and use to treat edemas in the ‘861 application. Further, the ‘861 application defines treatment as 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).

	The new use of the claimed peptide to prevent edemas by decreasing hyperpermeability due to damage to endothelial and epithelial layers represents a “use” directed to a result or property of the ‘861 peptide. In this case, the use to prevent edemas is directed to the property of SEQ ID NO: 1 to decrease hyperpermeability due to damage to endothelial and epithelial layers. Therefore, the Examiner argues that ‘861 serves as a proper anticipatory reference. 
	The Applicants argue the instant claims are directed to methods rather than products.
	The Examiner agrees the claims are directed a method of use rather than a composition of matter. The Examiner argues the analysis set forth in MPEP 2112.02 II. still applies, as it is directed towards claims using an old structure and reciting new uses based upon previously unknown properties of the peptide, i.e. method claims (a use) utilizing the previously unknown properties. The Examiner argue the instant claims are parallel to the situation described in MPEP 2112.02 II. and as such ‘861 serves as an anticipatory reference. Furthermore, the ‘861 art specifically sets forth treatment of 
	The Applicants summarize the arguments concerning inherency presented in the rejection of record. The Applicants argue the teachings are found only in the present specification. The Applicants cite Perricone v. Medicis Pharmaceutical Corporation (F432 F.3d 1368, 77 U.S.P.Q.2d 1321, Fed. Cir. 2005) and Galderma Laboratories L.P. v. Teva Pharmaceuticals USA, Inc. 390 F.Supp.3d 582 (D. Del. 2019). The Applicants argue the facts in Perricone are analogous to the instant rejection, as nothing in the art teaches preventing edemas by decreasing hyperpermeability due to damage to the endothelial and epithelial layers. The Applicants argue ‘861 does not teach identifying patients in need of prevention of edema and is directed to pulmonary edema and not preventing hyperpermeability.
	The Examiner agrees that his position is that the claimed properties regarding hyperpermeability represent inherent properties of the claimed peptides, and are provided by the peptide of ‘861 and other evidentiary art as cited in the rejection of record.  The Examiner disagrees that the situation in Perricone is exactly analogous to the instant rejection. The prior art reference in Perricone merely disclosed topical administration to skin while the claims under consideration applied the composition to treat skin sunburn. While the art in Perricone was not found anticipatory because the topical administration did not suggest application to treat skin sunburn, such a situation does not exist when comparing the ‘861 method to the instant claims. ‘861 discloses the same compound of SEQ ID NO: 1, and discloses it use in treatment of pulmonary edema (encompassing prevention). This is the same condition and use as instantly Perricone where the prior art is directed to a genus that does not inherently encompass the species of skin sunburn treatment, in the instant case the ‘861 art provides the same exact prevention of edema and merely omits the property that provides that function. The Applicants’ arguments ignore additionally that MPEP 2112 has set forth that “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).” As to the Galderma case, the Examiner argues that decisions from D. Del. are not binding on USPTO practices concerning inherency, with USPTO following inherency guidelines as in MPEP 2112 and the relevant caselaw cited therein. As to the prior art teaching a generic condition as compared to specific condition, the Examiner argues this ignores the claim construction itself “A method of preventing edemas by decreasing hyperpermeability…” (emphasis added). The BRI of the instant claim is still directed to the broader genus of edemas, of which pulmonary edema as in ‘861 is a specific example. Finally, nothing in the claim requires pre-identification of patients, and even allowing that preventing might require pre-identification of a patient population, the ‘861 art provides for prevention of edema and therefore includes pre-identification of patients.
The Applicants argue that the fact that a result or characteristic may occur is insufficient to establish inherency. The Applicants argue extrinsic evidence must indicate the missing descriptive matter is necessarily present in the art. The Applicants argue the Examiner must provide a basis in fact and/or technical reasoning that the characteristic necessarily flows from the prior art. 
	The Examiner disagrees with the Applicants analysis. The Examiner has not provided an analysis that the properties “may occur”. Rather the Examiner has followed the teachings of MPEP 2112.02. Again, MPEP 2112.02, referencing In re King, indicates that if the prior art device (in this case the peptide of ‘861) in the normal and usual operation (prevention of edema in ‘861), carries out the claimed invention (prevention of edema by decreasing hyperpermeability) then inherency is present.  Furthermore, the ‘861 art sets forth that edema occurs due to inflammation and ischemia/reperfusion injury in lungs, which results in damage to epithelial and endothelial tissues. Even disregarding this, the Examiner has also cited Xiong as evidence that hyperpermeability is treated by TIP peptides, which provides further evidence that the peptide of ‘861 carries out the claimed method in the normal and usual operation of ‘861.
	The Applicants argue the Office has not provided any basis in fact and/or technical reasoning. The Applicants argue nothing is present in ‘861 that teaches the claimed method. The Applicants argue ‘861 does not teach or provide evidence that edemas are prevented by decreasing hyperpermeability due to damage to endothelial and epithelial layers.

	The Applicants argue issuance of foreign patents from the parent PCT application. 
	The Examiner argues that prosecution of applications in foreign patent offices has no bearing on prosecution with the USPTO. Issuance of foreign patents does not convey any novelty or non-obviousness on claims examined with the Office.
	The Applicants arguments have been considered but are not persuasive. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 34 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lucas et al. (USP 7,258,861 B2, published 21 August 2007) as applied to claim 26 above, and further in view of Xiong et al. (Vascular Pharmacol. 52:207-213, published May 2010, hereafter referred to as Xiong).
	The relevance of the ‘861 patent is set forth above. The difference between ‘861 and the claimed invention is that ‘861 does not discuss hyperpermeability resulting from reactive oxygen molecules, microbial toxins, or pulmonary virus infections. It is noted that ‘861 teaches that mice lacking TNF receptor 1 are more sensitive to Listeria monocytogenes infection, indicating that TNF serves a protective role and that TNF-derived peptides could be used as protective treatments against disease (see e.g. Col.1 line 64 to Col.2 line 10).
	Xiong teaches that listeriolysin is the main virulence factor from L. monocytogenes (see e.g. Abstract). Xiong further teaches that permeability edema during listerial infections correlates with the presence of listeriolysin (see e.g. p.207 Col.2). Administration of TIP peptides is taught to be protective against listeriolysin administration (see e.g. Figure 1, Figure 3, Section 3.3). 
	It would be obvious to one of ordinary skill in the art at the time of invention to modify the method of treatment of ‘861 by using the same TIP peptide of ‘861 to treat edema resulting from L. monocytogenes infection and listeriolysin exposure as taught in Xiong. The skilled artisan would be motivated to use the TIP peptide to treat L. monocytogenes infection because ‘861 mentions the role of TNF receptor 1 in such infections and Xiong shows that the peptide can protect against listeriolysin action. There would be a reasonable expectation of success because of the overlapping prima facie obvious to one of ordinary skill in the art at the time of invention.
	With respect to claim 36, L. monocytogenes is one of the claimed bacterial lung diseases.
Response to Arguments:
	The Applicants provide a statement of common ownership by the assignee pursuant to 37 C.F.R. 1.56.
	The Examiner acknowledges the statement. 
	The Applicants argue all claim limitations must be taught in the prior art, that the Examiner must provide analysis supporting a rationale to combine, and that the Examiner bears the initial burden of establishing obviousness.
	The Examiner does not disagree with the legal basis for determining obviousness, and argues that he has met all standards to reject claims 34 and 36 as being obvious over ‘861 and Xiong. The teachings of ‘861 were highlighted, as were the missing elements. The Examiner has indicated where in Xiong the missing elements can be found. The Examiner has provided a combination rationale based on the commonality of TIP peptides. Common subject matter is an accepted rationale to combine prior art references to determine obviousness, or in the alternative the common subject matter provides the motivation to modify the ‘861 art in view of the Xiong usage. The Examiner argues that his rejection satisfies the initial burden of establishing obviousness.
The Applicants argue that the peptide of Xiong has a different sequence than SEQ ID NO: 1 and the ‘861 peptide. The Applicants argue a single amino acid difference can impact activity and that there is no reasonable expectation of success in using a peptide with a different structure. The Applicants refer to Exhibit 1, Malovichko and Zhu. The Applicants argue Xiong is not relevant because it does not teach the same peptide.
	The Examiner agrees that the peptide of Xiong differs by a single amino acid as compared to SEQ ID NO: 1 or the ‘861 peptide. The Examiner disagrees that this single amino acid difference is sufficient to demonstrate that the peptide of ‘861 would not function as in Xiong. In this case, the ‘861 art establishes that its peptide is a TIP peptide that is derived from TNF-α and treats edema (see e.g. Abstract). The Xiong art establishes that a highly similar peptide from the same family of TIP peptides and derived from TNF protects against Listeria-induced pulmonary endothelial hyperpermeability (see e.g. Abstract). Since they are from the same peptide family and derived from the same portion of TNF, the skilled artisan would have at least a reasonable expectation that the substitution of the ‘861 peptide in the Xiong treatment would be successful. The Examiner argues that only reasonable expectations of success are required, not absolute predictability. See MPEP 2143.02 II., stating, “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)”. The Examiner argues that given the activity of the TIP peptides in both ‘861 and Xiong there is at least a reasonable degree of predictability 
	The Applicants’ arguments have been considered but are not persuasive. The rejection is maintained.
  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658